DETAILED ACTION
The present application, filed on 12/07/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 12/07/2020.
Claims 1-10 are pending and have been considered below.

Priority
The application claims priority to foreign application FR 1,914,683, filed on 12/17/2019. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. Applicant argues that Geiselberger does not teach the actuator "is mounted on the steering member so as to be pivotable about a second transverse axis substantially parallel to the first transverse axis" and "controls translation of an actuating member along a translation direction, wherein the actuating member is articulated on the support base, about a third transverse axis substantially parallel to the first transverse axis" and "an actuator which is mounted on the steering member so as to be pivotable about a second transverse axis substantially parallel to the first transverse axis" nor an actuating member "articulated about a third transverse axis on the support base substantially parallel to the first transverse axis". Examiner respectfully disagrees, and contends that Geiselberger teaches all of the above via pivot axes 61 and 62 [0035], translation direction S, actuator 2, and support base 3 [0038]. Actuating member {Element 7 in Gieseler} includes elements {71, 72, 73, 74}. Interpreting the actuating member as {74}; actuating member {74} does pivot about second {61} and third {62} axes {via 5}. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geiselberger (DE 102017/204872).
Regarding claim 1, Geiselberger discloses {Figures 1-5} a steering column {1} comprising: a support base {3} configured to be fixedly mounted with respect to a vehicle chassis, a steering member {2 (21)} configured to be connected to a vehicle steering wheel, said steering member {2 (21)} being pivotally mounted with respect to said support base {3} about a first transverse axis {41}, a steering column tilt adjustment device {2} for tilt adjustment with respect to the support base {3} by pivoting the steering member {2 (21)} about the first transverse axis {41}, wherein the steering column tilt adjustment device {2} comprises an actuator {2 (7, 71)} which is mounted on the steering member {2 (21)}, so as to be pivotable about a second transverse axis {61} substantially parallel to the first transverse axis {41}, wherein the actuator {2 (7, 71)} controls translation of an actuating member {7 (74)} along a translation direction {S}, wherein the actuating member {74} is articulated about a third transverse axis {62 (via 5)} on the support base {3} substantially parallel to the first transverse axis {41}, wherein a part of the steering member {2 (21)} which is directly mounted on the support base {3} is called the lower body {2 (4)}, and wherein, in addition to a first pivot pin {64 [0039]} forming the first transverse axis {41}, the steering member {2 (21)} is associated with the support base {3} by two pivot connections {along 61, 62}, one arranged between the actuator {2 (7, 71)} and the lower body {2 (4)}, the other arranged between the actuator member {74 (via 5)} and the support base {3 [0038]}.
Regarding claim 2, Geiselberger discloses {Figures 1-4} the translation direction {S} of the actuating member {7 (74)} is substantially perpendicular to the second transverse axis {61}.
Regarding claim 3, Geiselberger discloses {Figures 1-4} the actuating member {7 (74)} comprises an adjusting screw {72}.
Regarding claim 4, Geiselberger discloses {Figures 1-4} the adjusting screw {72} is pivotally mounted on the support base {3} and is translationally movable relative to the actuator {7 (71)}.
Regarding claim 5, Geiselberger discloses {Figures 1-4} the adjusting screw {72} is screwed into a nut {74} which is pivotally mounted on the support base {3}, the adjusting screw {72} being fixed relative to the actuator {7 (71)}.
Regarding claim 6, Geiselberger discloses {Figures 1-4} the actuator {2 (7, 71)} is a geared motor {7, 71}.
Regarding claim 7, Geiselberger discloses {Figure 5} the lower body {2 (4)} has a transverse second pivot pin {64 [0039]} which is provided for the pivotal mounting of the actuator {7 (71)} about the second transverse axis {61}.
Regarding claim 9, Geiselberger discloses {Figures 2-5} the second pivot pin {64} is a separate part which is mounted in a bearing {51} on the lower body {2} and in a bearing {82, 83} on the actuator body {7 (71)}.
Regarding claim 10, Geiselberger discloses {Figures 1-5} the support base {3} comprises two longitudinal members {33, 34}, which extend generally parallel to the steering member {2}, and a transverse shaft {5} which is fixed to the two longitudinal members {33, 34}, one of the free ends of the transverse shaft {5} forming a pivot for articulation of the actuating member {72 [0038]} on the support base {3} about the third pivot axis {62 [0035]}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Geiselberger in view of Berg (US 2006/0185462).
Regarding claim 8, Geiselberger does not explicitly disclose the second pivot pin is made in one piece with the lower body or with the actuator body.
Berg teaches {Figures 1-6} the second pivot pin {34} is made in one piece with {“integral with” [0023]} the lower body {16} or with the actuator body {18}.
In light of these teachings it would have been obvious to one of ordinary skill in the art prior to the effective filing date to make the second pivot pin integrally with either the lower body or actuator body in order to improve ease of assembly as well as “lower fabrication costs” [0029].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stinebring (US 2020/0172146) teaches a steering column assembly and method of manufacture. Oshita (US 2009/0000417) teaches a steering apparatus for a vehicle. Peitsmeier (US 5,769,453) teaches an adjusting arrangement for a steering spindle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614